         Case 1:19-cv-01136-APM Document 42 Filed 02/21/20 Page 1 of 1
                                                                                      Rev. 1/2020


                                    Clerk’s Office
                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
                                Angela D. Caesar, Clerk
                              333 Constitution Avenue, NW
                                 Washington, DC 20001
                                    (202) 354-3000

                                 Date:       2/21/2020



Supreme Court of the United States
Office of the Clerk
Washington, DC 20543-0001
Attn: Assistant Clerk


RE: 19-cv-1136 TRUMP et al v. COMMITTEE ON OVERSIGHT
       Your Case No: 19-715



Dear Clerk:

        On           02/19/2020       , this Court received a request for our case record to be
transmitted to the Supreme Court. Enclosed is a copy of the docket sheet and court documents
for the case listed above. The electronically filed documents can be obtained on PACER through
our website (www.dcd.uscourts.gov).

       If you have any questions, please contact me.


                                                          ANGELA D. CAESAR, Clerk

                                                   By:           /s/ Erica Garmendez
                                                                       Deputy Clerk
                                                                     (202) 354-3190




Enclosure(s)
          Case 1:19-cv-01136-APM Document 42-1 Filed 02/21/20 Page 1 of 2
                       Supreme Court of the United States
                              Office of the Clerk
                          Washington, DC 20543-0001
                                                                            Scott S. Harris
                                                                            Clerk of the Court
                                                                            (202) 479-3011
                                        February 19, 2020


Clerk
United States Court of Appeals for the District of
Columbia Circuit
333 Constitution Avenue, NW
Washington, DC 20001


Re:   No. 19-715 Donald J. Trump, et al. v. Mazars USA, LLP, et al.
      (Your No. 19-5142)


Dear Clerk:


      Pursuant to Rule 12.7 of the Rules of the Supreme Court of the United States, you are
requested to certify and transmit immediately the entire record (including transcripts) in the
above case to this office. Please indicate in this transmittal all exhibits, lodgings, and briefs
that have been filed. You must also transmit a numbered list specifically identifying
each document transmitted. All cassettes, disks, tapes and any article of a similar
material must be sent via commercial carrier, not via the United States mail.

        Please be certain to include a transmittal letter referencing this Court’s docket number.
It is critical that you note if the record, or any portion of the record, has been sealed or
contains confidential information. If this type of information is contained in the record, these
documents must be enclosed in a separate envelope or box and marked accordingly.

       If your court is not in possession of the lower court record, please forward a copy of this
letter and a request for the lower court to transmit its record directly to this office.

      Hard copies of record materials available electronically do not need to be transmitted.
Instead you should provide this office with the web address where the materials are available.
         Case 1:19-cv-01136-APM Document 42-1 Filed 02/21/20 Page 2 of 2


      If you have any questions please contact me. Your prompt attention to this matter will
be greatly appreciated.

      Kindly acknowledge receipt of this letter.


                                       Sincerely,

                                       Scott S. Harris, Clerk

                                       by

                                       Kevin Brown
                                       Assistant Clerk
                                       (202) 479-3013
cc: Counsel of Record
